Name: Council Directive 83/253/EEC of 25 May 1983 amending Directive 82/400/EEC amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle
 Type: Directive
 Subject Matter: EU finance;  environmental policy;  means of agricultural production;  management;  agricultural activity
 Date Published: 1983-06-02

 Avis juridique important|31983L0253Council Directive 83/253/EEC of 25 May 1983 amending Directive 82/400/EEC amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle Official Journal L 143 , 02/06/1983 P. 0036 - 0036 Finnish special edition: Chapter 3 Volume 16 P. 0115 Spanish special edition: Chapter 03 Volume 28 P. 0028 Swedish special edition: Chapter 3 Volume 16 P. 0115 Portuguese special edition Chapter 03 Volume 28 P. 0028 *****COUNCIL DIRECTIVE of 25 May 1983 amending Directive 82/400/EEC amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle (83/253/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Directive 82/400/EEC (4) introduced in particular a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle; Whereas it is necessary, in order to make the allocation of appropriations clearer, to include all expenditure on the Community's various measures in the veterinary field in the chapter covering expenditure in the agricultural sector; Whereas, in order to apply proper financial and monetary rules and procedures to Community expenditure connected with the implementation of the above measure, the appropriate Articles of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (5), as last amended by Regulation (EEC) No 3509/80 (6), and Council Regulation (EEC) No 129/78 of 24 January 1978 on the exchange rates to be applied for the purposes of the common agricultural structures policy (7) should be made applicable mutatis mutandis thereto, HAS ADOPTED THIS DIRECTIVE: Article 1 The following Article 7a is hereby inserted in Directive 82/400/EEC: 'Article 7a Regulation (EEC) No 129/78 and Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 25 May 1983. For the Council The President I. KIECHLE (1) OJ No C 299, 16. 11. 1982, p. 8. (2) OJ No C 68, 14. 3. 1983, p. 86. (3) OJ No C 77, 21. 3. 1983, p. 3. (4) OJ No L 173, 19. 6. 1982, p. 18. (5) OJ No L 94, 28. 4. 1970, p. 13. (6) OJ No L 367, 31. 12. 1980, p. 87. (7) OJ No L 20, 25. 1. 1978, p. 16.